 



EXHIBIT 10.02

     (INTUIT LOGO) [f09036f0903601.gif]
PO Box 7850
Mountain View, CA 94039-7850

May 10, 2005

Brad Smith

Dear Brad:

On behalf of the Intuit team, congratulations on your promotion to the position
of Senior Vice President/General Manager, QuickBooks.

The terms of your employment as a result of your promotion are as follows:

START DATE/WORKPLACE

Beginning May 5, 2005, the effective date of your promotion, you assumed the
title and responsibilities of Senior Vice President/General Manager, QuickBooks.
In connection with this promotion, you will begin to work from Intuit’s Mountain
View office.

BASE COMPENSATION

Your base salary will be increased to $500,000 from $375,000 per year in
accordance with Intuit’s payroll procedures.

ANNUAL CASH INCENTIVE BONUS PROGRAM PARTICIPATION

You will continue to be eligible to participate in Intuit’s Performance
Incentive Plan (“IPI”) and your bonus target will remain at 60% of your base
salary. However, for fiscal 2005, your IPI payment will be at least $400,000,
provided you are employed on the date Intuit pays the fiscal 2005 IPI payments.
Payouts under the IPI are tied to the achievements of Intuit and individual
performance and are made to individuals who are employed on the date the IPI
payment is made. The actual amount of your awards under the IPI, will be
determined in accordance with the terms and conditions outlined in the IPI plan
document.

EQUITY

You will be granted a nonqualified stock option to purchase 100,000 shares of
Common Stock of Intuit Inc. These options will be granted to you in accordance
with Intuit’s standard monthly option grant process (on the seventh business day
of the month following the date of your

 



--------------------------------------------------------------------------------



 



promotion). The exercise price per share will be equal to the closing price of
Intuit’s Common Stock on the Nasdaq National Market on the date of grant. If,
however, that is not a trading day, the exercise price per share will be the
closing price on the last trading day preceding the date of grant. The options
will be subject to the terms of the Intuit Inc. 2005 Equity Incentive Plan. The
options will vest over three years with 33-1/3% of the option shares vesting
twelve months from your Start Date, and as to an additional 2.778% of the option
shares vesting monthly thereafter for the next two years, provided you remain
employed on the vesting date. The option will have a maximum term of seven
years.

OTHER BENEFITS

Your health insurance, 401(k), employee stock purchase plan, vacation accrual
and eligibility for other benefits generally offered to all Intuit executives of
similar rank and status remain unchanged.

PERFORMANCE/SALARY REVIEWS

Performance reviews are conducted at least once per fiscal year. Intuit will
conduct your salary review at the same time other executive salary reviews are
conducted. Salary reviews are conducted at least once per fiscal year.

RELOCATION AND HOUSING ASSISTANCE BENEFITS

To assist in your move to the Mountain View office from the San Diego office,
you will be eligible for the standard executive relocation benefits under
Intuit’s Relocation Policy plus an additional one month’s salary. If you
voluntarily resign from Intuit within 12 months following your promotion date,
you must reimburse Intuit for a prorated amount of the amount of all relocation
benefits paid to you or on your behalf. To determine the amount to be repaid,
Intuit will reduce the gross amount paid to or on behalf of you by one-twelfth
(1/12) for every complete month of service after your promotion date.

In addition to the foregoing, after you have relocated to Mountain View,
California and assessed the housing market you and Intuit will negotiate in good
faith an agreement on additional housing assistance. The terms of that agreement
are subject to the approval of Intuit’s Compensation and Organizational
Development Committee.

CONFIDENTIALITY

You remain subject to the Employee Invention Assignment and Confidentiality
Agreement you signed when you commenced employment with Intuit to protect
Intuit’s confidential information and intellectual property. This Agreement also
contains non-solicitation provisions.

EMPLOYMENT AT WILL

This letter also confirms the understanding that your employment at Intuit is at
the mutual consent of you and Intuit, and is at will in nature and can be
terminated at anytime by yourself or Intuit.

2



--------------------------------------------------------------------------------



 



ENTIRE AGREEMENT

This agreement, including your Employee Invention Assignment and Confidentiality
Agreement and any indemnification agreement you have with the Company,
represents the entire agreement between us concerning the subject matter of your
employment by Intuit and entirely supplants the terms and conditions of the
employment offer letter between you and Intuit that was accepted by you on
February 7, 2003. You agree to abide by the policies of the Company, as they may
be in effect from time to time, including but not limited to, the Insider
Trading Policy and Business Conduct Guidelines.

Please review these terms and make sure they are consistent with your
understanding. If so, please indicate your acceptance of the terms of this
agreement by signing and dating this letter.

If you have any questions, please feel free to call me. Brad, we look forward to
your continuing success with Intuit in this new capacity.

Very truly yours,

         
/s/ STEVE BENNETT
      /s/ BRAD SMITH
 
       
Steve Bennett
      Brad Smith
President and Chief Executive Officer,
      Accepted May 10, 2005:
Intuit Inc.
       

3